 Case 8:19-cv-01080-MSS-TGW Document 1 Filed 05/06/19 Page 1 of 3 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

ANGELA JAI UNDERWOOD,

        Plaintiff,

v.                                                           Case No.:

GTE FEDERAL CREDIT UNION,

        Defendant.
                                              /

                                   NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1331, 1367, 1441 and 1446, Defendant GTE Federal Credit Union

(hereinafter “Defendant”), by and through its undersigned attorneys, hereby gives notice that the

civil action currently pending in the Circuit Court of the Thirteenth Judicial Circuit, Hillsborough

County, Florida, identified as Angela Jai Underwood v. GTE Federal Credit Union, Case No. 19-

CA-003690, is removed to this Court without waiving any rights to which Defendant may be

entitled, and says:

        1.      Pursuant to 28 U.S.C. §1446(a), copies of all record documents, including all

orders, pleadings, and process which have to date been served upon Defendant are attached as

Exhibit A.

        2.      The Complaint in the above action was filed on April 9, 2019. Defendant received

service of the Summons and Complaint on April 12, 2019. In compliance with 28 U.S.C. §1446(b),

this Notice of Removal is timely filed within thirty (30) days of Defendant ascertaining that this

case is removable.

        3.      Removal of this action is proper under 28 U.S.C. §1441, the presence of a federal

question. This is a civil action brought in a state court of which the district courts of the United



5791263v.1
 Case 8:19-cv-01080-MSS-TGW Document 1 Filed 05/06/19 Page 2 of 3 PageID 2



States have original jurisdiction because Plaintiff has alleged a violation of federal law in her

Complaint. Plaintiff has pled that Defendant retaliated against her for exercising her right to

protected Family and Medical Leave in violation of 29 U.S.C. § 2601 et seq. Plaintiff also claims

that she was discriminated against on the basis of her alleged disability, race and age in violation

of the Florida Civil Rights Act, Fla. Stat. § 760.01, et seq. This Court has supplemental

jurisdiction of these claims pursuant to 28 U.S.C. §1367(a).

        4.      Because this Court has original jurisdiction over this action under 28 U.S.C. § 1331,

this case is properly removable pursuant to 28 U.S.C. § 1441(a).

        5.      Pursuant to 28 U.S.C. § 1446(d), concurrent with the filing and service of this

Notice of Removal, Defendant’s Notice to Plaintiff of Removal has been served upon attorneys

for Plaintiff Jason W. Imler and Gary L. Printy, Jr., Printy & Printy, P.A., 3411 W. Fletcher Ave.,

Ste. A, Tampa, FL 33618.

        6.      Further, pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal, along

with Defendant’s Notice of Removed Action, has been filed with the Clerk of the Circuit Court of

the Thirteenth Judicial Circuit, Hillsborough County, Florida.

        WHEREFORE, Defendant requests this action currently pending in the Circuit Court for

Hillsborough County, Florida be removed to the United States District Court for the Middle

District of Florida.


                                       /s/Angelique Groza Lyons
                                       Angelique Groza Lyons, Esq., Fla. Bar No. 118801
                                       alyons@constangy.com
                                       Sean A. Douthard, Esq., Fla. Bar No. 102589
                                       sdouthard@constangy.com
                                       tampa@constangy.com
                                       CONSTANGY, BROOKS, SMITH & PROPHETE, LLP
                                       100 North Tampa Street, Suite 3350
                                       Post Office Box 1840

                                                  2

5791263v.1
 Case 8:19-cv-01080-MSS-TGW Document 1 Filed 05/06/19 Page 3 of 3 PageID 3



                                    Tampa, Florida 33601-1840
                                    (813) 223-7166 / Fax: (813) 223-2515
                                    Attorneys for Defendant

                              CERTIFICATE OF SERVICE

      I hereby certify that on this 6th day of May, 2019, I electronically filed the foregoing
document using CM/ECF, which will send a notice of electronic filing to the following:

        Jason W. Imler, Esq.
        Gary L. Printy, Jr.
        Printy & Printy, P.A.
        3411 W. Fletcher Ave., Ste. A
        Tampa, FL 33618
        garyjr@printylawfirm.com
        Jason.imler@printylawfirm.com
        Toni.harrold@printylawfirm.com

                                    /s/Angelique Groza Lyons
                                           Attorney




                                              3

5791263v.1
